The award in this 0ease is opposed because the wage rate upon which the Industrial Board based compensation is, the appellant contends, erroneous. The Board held that the deceased had not worked in the employment in which he was working at the time of the accident during substantially the whole of the year immediately preceding the injuries and that, therefore, his compensation should be determined in accordance with subdivision 2 of section 14 of the Workmen’s Compensation Law. In the employer’s report of injury he stated the earnings of the claimant to be sixty-seven dollars per week. The award is at the rate of twenty-five dollars per week. The award was properly made. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.